Electronically Filed
                                                             Supreme Court
                                                             SCWC-13-0000287
                                                             10-FEB-2015
                                                             08:44 AM



                              SCWC-13-0000287


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                     Respondent/Plaintiff-Appellee, 


                                    vs.


                         EDDIESON AGPAOA REYES,

                     Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-13-0000287; CR. NO. 10-1-2119)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Eddieson Agpaoa Reyes’s

Application for Writ of Certiorari filed on December 31, 2014, is

hereby rejected.

          DATED:     Honolulu, Hawai'i, February 10, 2015.

Jeffrey A. Hawk                    /s/ Mark E. Recktenwald

for petitioner


Sonja P. McCullen
                 /s/ Paula A. Nakayama

for respondent

                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson